United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3054
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                          Juan Lorenzo Chavez-Bibriesca

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: December 27, 2013
                              Filed: January 9, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Juan Chavez-Bibriesca brings this direct criminal appeal following imposition
of sentence by the district court1 upon his guilty plea to a drug offense. On appeal,

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
counsel for Chavez-Bibriesca has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), noting that the written plea agreement in
this case contains an appeal waiver.

       Having carefully reviewed those portions of the record relevant to our de novo
determination of whether the appeal waiver is valid, see United States v. Azure, 571
F.3d 769, 772 (8th Cir. 2009) (standard of review), and having reviewed the balance
of the record in accordance with our duty under Penson v. Ohio, 488 U.S. 75, 80
(1988), we conclude that the appeal waiver should be enforced and the appeal
dismissed. Under the written plea agreement, Chavez-Bibriesca waived his rights to
appeal or collaterally attack a finding of guilt, and to appeal his sentence. Based upon
Chavez-Bibriesca’s sworn plea-hearing testimony, we conclude that he entered into
the plea agreement with its appeal waiver knowingly and voluntarily. We also find
no basis in the record for any direct-appeal challenge under the limited exceptions set
out in the appeal waiver. Finally, no miscarriage of justice would result from
enforcing the appeal waiver in these circumstances. See United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and
dismiss appeal where it falls within scope of waiver, plea agreement and waiver were
entered into knowingly and voluntarily, and no miscarriage of justice would result).

      Chavez-Bibriesca's counsel's motion to withdraw does not reflect compliance
with Part V of the Eighth Circuit's Plan to implement the Criminal Justice Act of
1964. The motion is thus premature.

      Accordingly, we dismiss this appeal, and we deny counsel’s motion to
withdraw as premature.
                     ______________________________




                                          -2-